Case 1:20-cv-00986-CMA-NRN Document 36 Filed 04/07/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 20-cv-00986-CMA-NRN

  VICTOR HERNANDEZ,

         Plaintiff,

  v.

  STATE FARM FIRE AND CASUALTY COMPANY,

         Defendant.


                                           ORDER


         This matter is before the Court on Plaintiff’s Motion for Leave to File Second

  Amended Complaint (Doc. # 19) and Magistrate Judge Neureiter’s Recommendation

  (Doc. #35) that Plaintiff’s Motion for Leave to Amend be denied. For the following

  reasons, the Court affirms and adopts Judge Neureiter’s Recommendation.

         This is an insurance bad faith case. Plaintiff alleges that Defendant unreasonably

  delayed or denied payment of insurance benefits following a fire at Plaintiff’s restaurant.

  (Doc. # 7). After the deadline to amend pleadings had passed, Plaintiff sought leave to

  amend his Complaint to add a claim for intentional infliction of emotional distress. (Doc.

  # 18 (Scheduling Order); Doc. # 19 (Motion for Leave to Amend)). Defendant opposed

  the Motion. (Doc. # 28). Judge Neureiter held a hearing on the Motion, at which he

  heard arguments for both sides. (Doc. # 31). After the hearing, Judge Neureiter issued a

  written Recommendation concluding that Plaintiff’s amendment would be futile and that

                                               1
Case 1:20-cv-00986-CMA-NRN Document 36 Filed 04/07/21 USDC Colorado Page 2 of 2




  Plaintiff’s Motion should therefore be denied. (Doc. # 35). Neither party objected to the

  Recommendation.

         Under 28 U.S.C. § 636(a)(1)(B), this Court may designate a magistrate judge to

  consider dispositive motions and submit recommendations to the Court. When a

  magistrate judge submits a recommendation, the Court must “determine de novo any

  part of the magistrate judge’s [recommended] disposition that has been properly

  objected to.” F.R.C.P. 72(b)(3). In the absence of a timely objection, however, “the

  district court may review a magistrate [judge’s] report under any standard it deems

  appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991). Applying this

  standard, the Court concludes that Judge Neureiter’s Recommendation is well-

  reasoned, and the Court finds no clear error in Judge Neureiter’s Recommendation.

  Therefore, the Court AFFIRMS Judge Neureiter’s Recommendation (Doc. # 35) and

  ADOPTS the Recommendation as an order of this Court. Plaintiff’s Motion for Leave to

  File Second Amended Complaint (Doc. # 19) is hereby DENIED.

         DATED: April 7, 2021


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                              2
